In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), entered July 8, 1992, which denied the application. The appeal brings up for review so much of an order of the same court dated November 12, 1992, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order entered July 8, 1992, is dismissed, as that order was superseded by the order made upon reargument; and it is further,
Ordered that the order dated November 12, 1992, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in denying the petitioner leave to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Baldeo v City of New York, 127 AD2d 809). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.